DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              ARTHUR McHUGH, MARY ANN McHUGH and
                 ATLANTIS COIN & JEWELRY, INC.,
                           Appellants,

                                    v.

     PATMARKAT CORPORATION d/b/a J & J AUTO ELECTRIC,
                       Appellee.

                              No. 4D16-1355

                          [November 2, 2017]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Meenu T. Sasser, Judge; L.T. Case
No. 502012CA018554XXXXMB.

  Andrew A. Harris of Burlington & Rockenbach, P.A., West Palm Beach,
and Peter A. Dyson of Metnick, Levy & Dyson, Delray Beach, for
appellants.

  Richard A. Sherman, Sr. and James W. Sherman of Richard A.
Sherman, P.A., Fort Lauderdale and Anthony P. Corsini of Flanagan &
Maniotis, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.